Citation Nr: 0722984	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-29 900	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to May 1980, 
when she was placed on the temporary disabled list due to 
leukemia.


FINDING OF FACT

Bilateral hearing loss and tinnitus were not initially 
manifest during service or within one year afterwards and are 
not shown to be otherwise related to service or to a service-
connected disability.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that bilateral hearing loss and tinnitus 
were caused by exposure to noise during service in the course 
of her duties in the laundry room.  Alternatively, she 
contends that bilateral hearing loss and tinnitus were caused 
by treatment for service-connected leukemia.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the RO provided the veteran with a letter dated 
in February 2003, prior to the adjudication of her claim, 
which contained the information required.  She was informed 
of the substance of the laws and regulations governing 
service connection, as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in a Statement of the Case dated in September 2003.  Although 
she has not been informed of the rules governing the award of 
disability ratings and the assignment of effective dates in 
the context of the instant appeal, since the preponderance of 
the evidence is against the claims for service connection, no 
prejudice has accrued to the veteran by this omission.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board considers VA's notice requirements to 
have been met.   

VA medical records and VA medical examinations have been 
obtained in support of the veteran's claim.  The veteran and 
her representative have submitted written argument in support 
of this appeal.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran's representative notes that the claims file 
currently contains only partial service medical records and 
requests that the VA check to see if there are additional 
service medical records.  Review of the file confirms that 
unfortunately only several months worth of service medical 
records are available for review.  However, a 1984 notation 
is to the effect that the file was lost and had to be 
rebuilt.  As the records which are available include relevant 
contemporaneous medical history, provided after the veteran's 
exposure to acoustic trauma had ended and as the veteran 
herself has asserted in a May 2003 statement that she did not 
have any complaints of or testing for hearing loss or 
tinnitus during service, the Board concludes that any search 
for further service medical records is unnecessary.  

The veteran's representative also asserts that a VA 
examination is inadequate because the examiner was an 
audiologist not qualified to render a medical etiology 
opinion.  Leaving aside the merits of this argument, review 
of the file shows that the veteran underwent two separate 
examinations relevant to this appeal in May 2004, one by an 
audiologist and one by a medical doctor.  Reports of both 
examinations are included in the claims file and have been 
reviewed.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the veteran's complete service medical records are 
not available, as discussed above, one of the records which 
is included in the claims file is the report of medical 
history taken in March 1980 at the time the veteran's 
leukemia was initially diagnosed.  This report reflects that 
the veteran had been assigned to the ship's laundry service 
at the time of diagnosis.  At that time, the veteran reported 
having no tinnitus, deafness, or otalgia.  Upon examination, 
it was noted that her tympanic membranes were intact.  No 
further testing or evaluation related to her hearing acuity 
or ears was done, as the remainder of her treatment was 
focused around the leukemia and its complications.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In February 2002, the veteran sought VA treatment for 
complaints of decreased hearing acuity.  She reported a 
history of military noise exposure in the laundry room and 
recreational noise exposure, as well.  The audiologist 
rendered diagnostic assessments of normal to moderately 
severe sensorineural hearing loss in the right ear and normal 
to moderate sensorineural hearing loss in the left ear.  The 
audiologist also noted that retrocochlear pathology could not 
be ruled out based upon positive reflex decay testing.  

A 2003 outpatient treatment report dated January 24th shows 
that the veteran complained of having entirely lost hearing 
in her left ear for the previous two days.  Upon examination, 
the physician noted a bulging tympanic membrane in the left 
ear and some fungal otitis in the right ear, as well as some 
mild throat inflammation.  In addition to these acute and 
transitory conditions, the treating physician noted that 
there may have been some Eustachian tube dysfunction causing 
the veteran's diminished hearing.  

The veteran returned on January 29th, 2003, again complaining 
of sudden hearing loss, this time in conjunction with a spike 
in her blood pressure.  (Review of her other outpatient 
treatment reports shows that she receives treatment and 
monitoring of her blood pressure on an ongoing basis.)  She 
also reported that most of her hearing had returned, but that 
she still had a slight decrease in sensitivity and constant 
tinnitus.  A hearing test was conducted and showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
25
25
LEFT
30
30
20
35
40

Speech recognition ability was not tested during this visit.  
The audiologist interpreted these results as showing hearing 
acuity within normal limits through 4000 hertz, with mild 
loss from 6000 to 8000 hertz in the right ear and essentially 
mild flat sensorineural hearing loss in the left ear.  

According to the veteran's VA health records, her master 
problem/diagnosis list includes "sensorineural hearing loss 
of combined types," indicating both conductive and nerve-
related hearing loss.

The veteran underwent a VA examination pursuant to this claim 
in May 2004.  At that time, audiometric testing yielded the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
20
LEFT
20
10
20
20
25

The pure tone average in the right ear was 15 decibels and in 
the left ear was 19 decibels.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
of 94 percent in the left ear.  These results were 
interpreted as relatively normal although some mild hearing 
loss was noted in the upper ranges of 6000 to 8000 megahertz.  
The audiologist noted that these results represent normal 
hearing acuity for adjudication purposes.

During the examination, which included a clinical examination 
and testing by an audiologist and a clinical examination by a 
physician, the veteran reported that she experienced 
fluctuating bilateral hearing loss with episodes lasting 
weeks at a time, and tinnitus.  She reported the medical 
history of having had tubes in her ears at the age of eight, 
having experienced tinnitus since childhood, having a father 
and grandfather with age-related hearing loss as well as 
having had leukemia during active duty and having been 
exposed to noise in the laundry room during active duty.  The 
audiologist commented that the veteran's fluctuating hearing 
loss and tinnitus were more likely related to lifelong 
difficulties with Eustachian tube dysfunction, rather than to 
acoustic trauma sustained while on active duty and that any 
relationship between the current hearing loss and tinnitus to 
chemotherapy cannot be determined without resort to 
speculation.  The physician rendered the following comments:

It is impossible for me to conclude whether or not 
patient had hearing loss secondary to her service.  
Patient's hearing loss at this point is mild.  
Patient does complain of tinnitus and it is also 
impossible to conclude whether this was aggravated 
by her service.  It is also impossible to conclude 
whether or not the chemotherapy contributed to any 
mild hearing loss, I doubt that it did considering 
the patient's hearing loss currently is very mild.  
Patient's hearing loss most likely is secondary to 
aging.

Upon review of the evidence, therefore, the Board initially 
notes that the veteran's hearing loss is not so advanced as 
to meet the criteria to be considered a disability for VA 
purposes under 38 C.F.R. § 3.385.  However, even conceding 
that her audiometric test results reflect some mild upper 
register sensorineural hearing loss in the left ear, the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  The 
preponderance of the evidence is also against the claim for 
service connection for tinnitus.

The pertinent evidence in her service medical records shows 
that subsequent to her stint in the ship's laundry room and 
subsequent to any other ship-related noise exposure, she did 
not report any "deafness" or tinnitus.  This medical 
history report is the only evidence of her hearing acuity 
contemporaneous to service and thus is particularly probative 
as to the question of service connection.  The earliest 
evidence showing the presence of hearing loss and tinnitus 
consists of the 2002 VA record when the veteran sought 
treatment for hearing loss and tinnitus.  As shown by the 
subsequent testing and evaluation, the etiology of her 
hearing loss and tinnitus was determined to be a combination 
of aging and physical damage to the Eustachian tubes, which 
apparently pre-existed service, as evidenced by the tubes she 
was given at age eight.  In addition to the permanent, 
chronic sensorineural and conductive hearing loss, the VA 
medical records reflect acute and transitory hearing loss due 
to a fungal infection and fluctuating high blood pressure.  

The medical history as to tinnitus is inconsistent, as the 
veteran reported having had no tinnitus in March 1980, but in 
May 2004 reported having experienced tinnitus since 
childhood.  As tinnitus is a subjective disability, the Board 
is at a loss as to how to reconcile these two differing 
statements, other than to note that neither statement 
particularly supports an award of service connection, as the 
first indicates tinnitus was not present at a time 
contemporaneous to the veteran's in-service noise exposure, 
and the second would indicate that tinnitus pre-existed her 
service altogether.

The medical evidence of record is entirely against the 
veteran's claim, as no medical professional has attributed 
the veteran's hearing loss or tinnitus to noise exposure in 
the military.  In her written argument, the veteran asserts 
that the physicians are merely guessing as to the probable 
causes of her hearing loss and tinnitus.  However, in 
veterans' law it is well established that lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the educated conclusions of the 
physicians who have rendered opinions as to the etiology of 
the veteran's disabilities, even though those opinions are 
somewhat qualified, that is, they are expressed without 100 
percent certainty, must be accorded greater probative value 
than the veteran's own opinion, as she is not shown to 
possess any particular medical expertise whatsoever.  We 
emphasize as well that the medical experts have rejected the 
veteran's postulation that chemotherapy or other treatment 
for leukemia may have contributed to her hearing loss and 
tinnitus.

In sum, the Board finds that there is no connection between 
the veteran's current mild hearing impairment or tinnitus and 
her period of service.  Neither disability was manifest 
during service.  In the absence of evidence showing that 
either disability became manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, 
incurrence in service cannot be presumed under law.  As 
neither hearing loss nor tinnitus are shown to be related to 
leukemia or treatment for leukemia, secondary service 
connection must be denied as well.  The preponderance of the 
evidence is thus against the veteran's claim for entitlement 
to service connection for bilateral hearing loss and tinnitus 
and the veteran's appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


